Citation Nr: 0934658	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-25 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to apportionment of the Veteran's disability 
compensation benefits on behalf of his minor child.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to July 
2003.  

The appellant has filed a claim for apportionment of the 
Veteran's disability compensation benefits on behalf of their 
minor child.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

In August 2009, the appellant testified before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
the hearing is of record.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant and the 
Veteran if further action is required.  


REMAND

Included in the claims file are documents addressing the 
appellant's and the Veteran's incomes and expenses from 2004 
and 2005.  At the August 2009 hearing, she testified that 
"all parties' income has changed" since 2005, that the 
Veteran had completed repayment of his "service pay" since 
2005, that she was not receiving child support payments from 
the Veteran, that she was not receiving any portion of the 
additional disability compensation that the Veteran receives 
due to their dependent child, and that her expenses 
associated with raising their son had increased since 2005.  
Hearing transcript (T.) at 3-24.  

The Board acknowledges that, at the hearing, the appellant 
submitted some documentation regarding the Veteran's income 
in 2008.  Significantly, however, the claims folder contains 
no other recent information regarding his or her incomes and 
expenses since 2005.  Further, the file contains no 
appropriate documentation (to include court-ordered support 
records) confirming the amount of child support owed, and 
paid, by the Veteran.  

In light of such evidentiary deficiencies in the record, the 
Board concludes that a remand of the claim is necessary.  
Specifically, on remand, an attempt should be made to obtain 
current financial data of both the appellant and the Veteran.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  Request from the appellant and the 
Veteran appropriate documentation of 
their incomes and expenses since 2005.  
In addition, ask that they submit any 
evidence in their possession 
demonstrating that the Veteran is, or is 
not, discharging his responsibility for 
child support or reflecting financial 
hardship.  The significance of compliance 
with this request should be explained, to 
include an advisement that failure to 
cooperate may result in an adverse 
determination.  

2.  Following completion of the above, 
re-adjudicate the issue on appeal.  
Provide the parties and their 
representatives, if any, with a 
supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board.  

The appellant and the Veteran have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

